
	
		II
		111th CONGRESS
		2d Session
		S. 2984
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  revise regulations implementing the statutory reporting and auditing
		  requirements for the Medicaid disproportionate share hospital
		  (DSH) payment program to be consistent with the scope of the
		  statutory provisions and avoid substantive changes to preexisting DSH
		  policy.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Medicaid DSH Integrity
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)Medicaid
			 disproportionate share hospital (DSH) payments are a critical
			 source of funding for many safety net hospitals that provide essential access
			 to care for the poor and uninsured.
				(2)The statutory
			 reporting and auditing requirements added by the Medicare Prescription Drug
			 Improvement and Modernization Act of 2003 are important to provide assurances
			 to Congress, the Department of Health and Human Services, States and the public
			 that DSH funds are being used to fulfill their intended statutory purpose of
			 assisting hospitals that serve a disproportionate share of low-income
			 individuals.
				(3)The Centers for
			 Medicare & Medicaid Services issued Medicaid DSH auditing and reporting
			 regulations (as defined in section 2(d)) that, in implementing those reporting
			 and auditing requirements, also implemented changes to underlying DSH policy
			 which have the effect of narrowing the scope of DSH payments that may be made
			 for many States.
				(4)In adding those
			 reporting and auditing requirements, Congress did not intend to alter the
			 definition of DSH-eligible costs or to narrow the scope of DSH payments that
			 may be made under the existing DSH program and the substantive standards in
			 section 1923(g) of the Social Security Act (42 U.S.C. 1396r–4(g)).
				(5)The policy changes
			 in such regulations would result in DSH payment reductions of millions of
			 dollars to critical safety net providers that have long participated in the
			 Medicaid DSH program under payment methodologies previously approved by
			 CMS.
				2.Revision of
			 Medicaid DSH auditing and reporting regulations
			(a)In
			 generalNot later than 60
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services, in consultation with States and disproportionate share hospitals (as
			 determined for purposes of the Medicaid DSH program), shall—
				(1)indicate, in
			 appropriate guidance, that CMS does not intend to enforce any changes in policy
			 related to the calculation of the limits under section 1923(g)(1)(A) of the
			 Social Security Act that were contained in the Medicaid DSH auditing and
			 reporting regulations; and
				(2)publish an interim
			 final rule to revise the Medicaid DSH auditing and reporting regulations at
			 sections 447.299(c) and 455.304 of title 42, Code of Federal Regulations, as
			 necessary—
					(A)to correct policy
			 changes related to the calculation of the limits under section 1923(g)(1)(A) of
			 the Social Security Act;
					(B)to provide
			 appropriate guidance for otherwise implementing the Medicaid DSH auditing and
			 reporting regulations; and
					(C)to provide for the
			 regulatory changes described in subsection (b).
					(b)Regulatory
			 changes To be included in new interim final ruleThe regulatory
			 changes described in this subsection are the following:
				(1)In defining the
			 costs of furnishing services to individuals with no health insurance (or other
			 source of third-party coverage), CMS shall permit inclusion of all costs
			 related to services provided to patients with no insurance for the service
			 rendered, even if the patient has insurance that covers other services. The
			 receipt by a hospital of nominal payments related to a service shall not
			 constitute health insurance or a source of third-party coverage.
				(2)Consistent with
			 prior guidance of CMS contained in a letter to State Medicaid directors on
			 August 17, 1994, CMS shall permit States to use the definition of allowable
			 costs in its State Medicaid plan, or any other definition, in computing such
			 costs as long as the costs determined under such a definition do not exceed the
			 amounts that would be allowable under the Medicare principles of cost
			 reimbursement. CMS shall interpret the language of the audit requirement at
			 section 1923(j)(2)(C) of the Social Security Act describing “inpatient hospital
			 and outpatient hospital services” to be consistent with the term “hospital
			 services” as used in section 1923(g)(1)(A) of such Act and not to indicate an
			 intent by Congress for a more restrictive interpretation of such section
			 1923(g)(1)(A).
				(3)CMS shall, as appropriate, revise the
			 General DSH Audit and Reporting Protocol referenced in the Medicaid DSH
			 auditing and reporting regulations and issued at the same time as those
			 regulations, in particular, to permit the use of either an overall
			 cost-to-charge ratio or departmental cost-to-charge ratios.
				(4)CMS shall revise
			 section 455.304(d)(2) of title 42, Code of Federal Regulations, to permit
			 alternative methodologies for determining actual costs, including through
			 trending forward costs from prior years.
				(c)Initiation of
			 requirements
				(1)In
			 generalSection 1923(j) of
			 the Social Security Act (42 U.S.C. 1396r–4(j)) is amended by striking
			 2004 and inserting 2008.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall be effective as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
				(d)DefinitionsIn
			 this Act:
				(1)The term
			 CMS means the Centers for Medicare & Medicaid Services.
				(2)The term Medicaid DSH auditing and
			 reporting regulations means the final regulation issued on December 19,
			 2008, and published beginning at 73 Federal Register 77904.
				(3)The term
			 Medicaid DSH program means the program of payment adjustments
			 under section 1923 of the Social Security Act (42 U.S.C. 1396r–4).
				(4)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through CMS.
				
